FILE COPY




                                   No. 07-15-00131-CV


Clyde L. Heckert                             §     From the 324th District Court
 Appellant                                           of Tarrant County
                                             §
v.                                                 May 21, 2015
                                             §
Julia Teresa Heckert                               Opinion by Justice Hancock
  Appellee                                   §

                                   J U D G M E N T

       Pursuant to the opinion of the Court dated May 21, 2015, it is ordered, adjudged

and decreed that this appeal be dismissed.

       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.

       It is further ordered that this decision be certified below for observance.

                                           oOo